IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JOHN TAYLOR,
on behalf of himself and
others similarly situated,
Plaintiff,
v. Civil Action No. 3:18cv378
TIMEPAYMENT CORPORATION,
Defendant.
ORDER
For the reasons stated in the accompanying Memorandum Opinion, the Court
l) ADOPTS in part the findings set forth in the R&R, (ECF No. 30);
2) OVERRULES Timepayment’s Objections, (ECF No. 31);
3) SUSTAINS Taylor’s Objection as to Count I, (ECF No. 32);
4) OVERRULES Taylor’s Objections as to Counts II and IV, (ECF No. 32);

5) GRANTS Timepayment’s Motion to Dismiss as to Counts II and IV, (ECF
No. 16);

6) DENIES 'l`imepayment’s Motion to Dismiss as to Counts I, III, and V, (ECF
No. 16); and

7) DISMISSES Counts II and IV of Taylor’s Complaint, (ECF No. 1).

Additionally, the Court GRANTS LEAVE to Taylor to amend his Complaint. Taylor
SHALL file a Notice With the Court, within seven (7) days of this Order, advising the Court
Whether he Will seek to amend his Complaint or instead proceed with the Complaint as narrowed
by this Order.

If Taylor seeks to amend the Complaint, Taylor will have fourteen (14) days as of the

filing of his Notice to tile an Amended Complaint in accordance with the Federal Rules of Civil

l

Procedure and the Local Rules of Civil Procedure for the Eastern District of Virginia. If Taylor
proceeds with the Complaint as narrowed by this Order, Timepayment will have fourteen (14)

days as of that Notice to file an answer.

 

 

It is SO ORDERED.
l S /'
M. rigidly d(a{wk'
. 7 ` 9 United Stat s is rictJudge
Date: %/) J//
Richmond, Virginia

